Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 04/26/2021. Claim 1 is canceled. Claims 2-21 are added and are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,950,140. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by representative independent claims below:
Instant Application 17/176,028
US Patent 10,950,140
Claim 2: A method comprising: receiving, at a processor of a user device, a selection of a technique including a physical motion to be learned by a user; 

displaying, at a display of the user device, video content of the technique performed by a model during a mental imagery training exercise; 

([Claim 3]) replaying the video content with the portion of the model at a transparency level after playing the video content and before presenting the blank screen

in response to the video content being displayed, playing an audio tone; 

after displaying the video content, presenting a blank screen for a period of time corresponding to a duration of the video content; 


using a speaker of the user device to play the audio tone, during or after presentation of the blank screen, to indicate a portion of the mental imagery training exercise is complete.
Claim 1: A method comprising: receiving, at a processor of a user device, a selection of a technique including a physical motion to be learned by a user; 

displaying, at a display of the user device, video content of the technique performed by a model during a mental imagery training exercise; 

replaying the video content with a portion of the model at a first transparency level; 



in response to completion of replaying the video content, playing an audio tone; 

after replaying the video content and 
after playing the audio tone, presenting a blank screen for a period of time corresponding to a duration of the video content; and 

after expiration of the period of time, 
using a speaker of the user device to play the audio tone to indicate the mental imagery training exercise is complete.
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10: 
Claim 9
Claim 11: wherein when the video content is displayed, the audio tone is played during or at an end of the video content, and wherein the audio tone is played at a time, during the period of time, corresponding to a time the audio tone is played during or at the end of the video content.
It is common for a coach to partition a training exercise into less challenging smaller units to make it easier for a trainee to learn that training exercise. Since the audio tone is used  to indicate the mental imagery training exercise is complete, it would have been obvious to one of ordinary skill in the art, to have modified US Patent 10,950,140 as claimed to allow the coach to indicate desired portions of the mental imagery training exercise expected to be performed by the trainee so as to facilitate the mental imagery training exercise.
Claim 12: A non-transitory machine-readable medium including instructions, which when executed by a processor cause the processor to perform operations to: 

receive, at a user device, a selection of a technique including a physical motion to be learned by a user; 

output for display, at a display of the user device, video content of the technique performed by a model during a mental imagery training exercise; 

([Claim 13]) replaying the video content with the portion of the model at a transparency level after playing the video content and before presenting the blank screen

in response to the video content being displayed, cause an audio tone to be played; 

after displaying the video content, presenting a blank screen for a period of time corresponding to a duration of the video content; 

using a speaker of the user device, cause the audio tone to be played, during or after presentation of the blank screen, to indicate a portion of the mental imagery training exercise is complete.
Claim 11: A non-transitory machine-readable medium including instructions, which when executed by a processor cause the processor to perform operations to: 
receive, at a user device, a selection of a technique including a physical motion to be learned by a user; 

output for display, at a display of the user device, video content of the technique performed by a model during a mental imagery training exercise; 

output for replaying the video content with a portion of the model at a first transparency level; 



in response to completion of replaying the video content, cause an audio tone to be played; 

after replaying the video content and after playing the audio tone, presenting a blank screen for a period of time corresponding to a duration of the video content; and 

after expiration of the period of time, 
using a speaker of the user device, cause the audio tone to be played to indicate the mental imagery training exercise is complete.
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17: A user device comprising: a processor coupled to memory including instructions, which when executed by the processor, cause the processor to receive a selection of a technique including a physical motion to be learned by a user; 

a display to: display video content of the technique performed by a model during a mental imagery training exercise; and 



a speaker to, in response to the video content being displayed, play an audio tone; wherein the display is further to: 

after displaying the video content, present a blank screen for a period of time corresponding to a duration of the video content; and 


wherein the speaker is further to play the audio tone, during or after presentation of the blank screen, indicating a portion of the mental imagery training exercise is complete.
Claim 16: A user device comprising: a processor coupled to memory including instructions, which when executed by the processor, cause the processor to receive a selection of a technique including a physical motion to be learned by a user; 

a display to: display video content of the technique performed by a model during a mental imagery training exercise; and replay the video content with a portion of the model at a first transparency level; and 

a speaker to, in response to completion of replaying the video content, play an audio tone; wherein the display is further to, 

after replaying the video content and after playing the audio tone, present a blank screen for a period of time corresponding to a duration of the video content; and 
wherein after expiration of the period of time, 
the speaker is further to play the audio tone indicating the mental imagery training exercise is complete.
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 19
Claim 21
Claim 20


Allowable Subject Matter
Claims 2-21 would be allowed if the Double Patenting rejections were overcome with a properly filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715